DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
The request filed on 05/10/2022, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 16/891532 is acceptable and an RCE has been established. An action on the RCE follows.

Response to Arguments
Applicant's arguments filed on 05/10/2022 regarding 103 with respect to Kosakaya and Ishikawa have been fully considered but they are not persuasive.
a).	Applicant’s argument regarding claim 1 that, Kosakaya et al. discloses a technique that detects an abnormality when a face of a driver is not captured in a safe region. However, as the Examiner admits in the Final Office Action at page 7, Kosakaya et al. fails to disclose, teach or suggest applicant’s claimed premonition region. Ishikawa et al. discloses a technique that captures, through a camera, positions of feature points (elbows and shoulders of the driver, etc.) and detects a carry-in item operation behavior of the driver when the feature points are continuously in
predetermined regions within the captured region. However, Ishikawa et al. fails to disclose, teach or suggest the idea of detecting a state of a driver when the feature points go outside of the captured region as recited in amended independent Claim 1 of Applicant’s claimed disclosure. As such, Applicant respectfully submits that amended independent Claim 1 of Applicant's claimed disclosure is not obvious even when combining the cited references” that is incorrect.
	In response to applicant’s specific argument, examiner respectfully disagrees with the applicant’s comments. See, paragraph [0023] of Kosakaya, the driver situation determination unit 106 determines the situation of the driver according to information output from the face area determination unit 104 and information output from the driver recognition unit 103 and aircraft information output unit 105 as necessary is there. For example, the face area determination unit 104 obtains an output indicating that the captured face area does not exist within the safe range of the imaging area for a certain period of time or more than a certain ratio during a certain period of time. If it is determined (for example, 50 seconds or more in one minute), the driver determines that the state is not normal and outputs an abnormal state. The time interval until it is determined that this is an abnormal state may be determined in advance, or may be set as required by the user to limit the interval to suit the user, thereby reducing false detections. Clearly, here, the reference teaches the safe range and if the face area does not exist within this safe range, then its abnormal state, one can broadly interpret this state as abnormal because outside the range means face is at that position outside the range which is abnormal and face would be at the different regions or positions which is outside the safe range, so at one position or region obviously at the premonition which is head is going from safe to abnormal. However, reference does not explicitly disclose indicative region (or area which indicates this range).  The secondary reference, has been provided to show the indicative region. Ishikawa teaches in paragraph [0056] the carry-in product operation behavior estimation model group includes a behavior estimation model set for each carry-in product operation behavior (hereinafter referred to as a carry-in product operation behavior estimation model). Each carry-in item operation behavior estimation model can be regarded as a position where each feature point of the driver who executed the carry-in item operation action results (hereinafter referred to as a target point) and the carry-in item operation behavior. A region where each feature point of the driver is located (hereinafter referred to as a return region), a region where each feature point of the driver who intends to execute the carry-in operation action (hereinafter referred to as a passing region), and A range of directions in which each feature point of the driver who intends to perform the carried-in item operation action passes through the passing region (hereinafter referred to as a detection allowable range) is set. See, furthermore, paragraphs [0081] and [0083] teaches the behavior model in which the allowable regions are defined. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa with the Kosakaya, as a whole, to define the region to determine the abnormal behavior or posture of the driver, the motivation is to safely driving the host vehicle, Clearly, here the different indication of regions are described to show the allowable range where the carry in operation performed by passing through certain region, hence, one of ordinary skilled in the art can implement the teachings of Ishikawa with the Kosakaya, to define the particular range or area and use this teachings to determine whether the face is at the certain region or position whether its allowable or not to determine the abnormal state. The combined teachings meet the claim limitation because the head is positioned in certain or outside the face image is abnormal state and range is defined in Ishikawa as allowable range. Furthermore, in response to applicant’s argument regarding the Ishikawa that the target points and like are defined not to detect a posture collapse of the driver but to detect the carry-in item operation behavior of the driver, examiner would like to point out that that the Ishiwaka’s carry in item operation still defines the human behavior and defining the range from which the person movement is defined. Hence both the Kosakaya and Ishiwaka are related to the human behavior and hence in same field of endeavor and therefore, combination of the teachings is possible to arrive at claimed invention.  
 	b).	Applicant’s argument regarding claim 1 that, “thus, Kosakaya et al., alone or in combination with Ishikawa et al., Nakajima et al. and Hayashi et al. or any of the other references cited, does not disclose, teach or suggest Applicant's unique and innovative abnormality detection device and abnormality detection program as recited in amended independent Claims 1 and 9 of Applicant’s claimed disclosure. The deficiencies found in Kosakaya et al. are not corrected by the combination of Ishikawa et al., Nakajima et al. and Hayashi et al. or any of the other references cited. Additionally, there is no motivation or incentive in Kosakaya et al., alone of Applicant’s claimed disclosure. As such, Applicant respectfully submits that amended independent Claim 1 of Applicant's claimed disclosure is not obvious even when combining the cited references…. Examiner's conclusory statements are insufficient to establish a prima facie rejection because no articulated reasoning with rational underpinning was given, and no explanation as to exactly how the combination or modification could have been made was provided. As a result, Applicant respectfully submits that the Examiner has failed to identify any motivation by one of ordinary skill in the art to combine or modify the art to arrive at the claimed disclosure other than the impermissible use of hindsight.
	In response to applicant’s argument, examiner respectfully disagrees with the applicant’s comments. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s teaches Away response [MPEP 2141.02 (VI)]: "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument regarding combining the references, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, for the above-mentioned reasons, examiner has maintained the same grounds of rejections.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya et al. (JP 2005-108033) (hereafter Kosakaya) (see IDS) in view of Ishikawa et al. (JP2010-44493) (Hereafter Ishikawa) (see IDS) and further in view of Banno et al. (WO2015/198541) (hereafter Banno) (see corresponding US2017/0161576 for translation).
 	Regarding claim 1, Kosakaya discloses an abnormality detection device that detects an abnormal posture of a driver of a vehicle based on information of an image captured by an imaging unit in the vehicle in which an imaging region of the imaging unit is defined to image a head of the driver, the abnormality detection device (see, abstract, the driver condition determination device, image input part, 101 and face area determination area 104 determining face position is a safe position or not,  driver condition determination part 106 determining the conditions of the driver from the result of the face area determination part) comprising: a region definition unit that defines at least one premonition region in a range in which the head is supposed to be positioned in process of transitioning from a normal posture to the abnormal posture in the imaging region (see, abstract, face area determination area 104 determining face position is a safe position or not, driver condition determination part 106 determining the conditions of the driver from the result of the face area determination part, see, paragraph [0015], camera installed on an automobile, and analyzed whether or not the face is in an approximate area and face is detected and the state is determined to determine whether or not the driver is dozing, looking aside, paragraph [0018], face area determination unit 104 analyzes the driver’s situation based on the position information of the face area output from face detection unit, see, paragraph [0023], here , the region definition defines the premonition region is not explicitly disclosed but obvious as described below); and a posture determination unit that, when the head stays in the premonition region, determines that the driver is in a state of the abnormal posture (see, paragraph [0023], The driver situation determination unit 106 determines the situation of the driver according to information output from the face area determination unit 104 and information output from the driver recognition unit 103. For example, the face area determination unit 104 obtains an output indicating that the captured face area does not exist within the safe range of the imaging area for a certain period of time or more than a certain ratio during a certain period of time. If it is determined (for example, 50 seconds or more in one minute), the driver determines that the state is not normal and outputs an abnormal state).  But, Kosakaya does not explicitly disclose the region definition unit defines the indicative region. However, in same field of endeavor, Ishikawa teaches in paragraph [0056] The carry-in product operation behavior estimation model group includes a behavior estimation model set for each carry-in product operation behavior (hereinafter referred to as a carry-in product operation behavior estimation model). Each carry-in item operation behavior estimation model can be regarded as a position where each feature point of the driver who executed the carry-in item operation action results (hereinafter referred to as a target point) and the carry-in item operation behavior. A region where each feature point of the driver is located (hereinafter referred to as a return region), a region where each feature point of the driver who intends to execute the carry-in operation action (hereinafter referred to as a passing region), and A range of directions in which each feature point of the driver who intends to perform the carried-in item operation action passes through the passing region (hereinafter referred to as a detection allowable range) is set. See, furthermore, paragraphs [0081] and [0083] teaches the behavior model in which the allowable regions are defined. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa with the Kosakaya, as a whole, to define the region to determine the abnormal behavior or posture of the driver, the motivation is to safely driving the host vehicle. The combined teachings do not explicitly disclose the head of the driver can go outside of the imaging region when the driver is in the state of the abnormal posture. However, in same field of endeavor, Banno teaches in Figs. 5A-5C, paragraph [0069] and [0070], During travelling of the vehicle 10, the out-of-frame state detection portion 71 determines the out-of-frame state. In the case where the head portion is out of frame, the out-of-frame state detection portion 71 detects that the driver is incapable of driving. Describing in detail, the out-of-frame state detection portion 71 detects that the driver is incapable of driving, when the head portion of the driver, which is detected by the head detection portion 61, is out of (or fall without) a scope FA of the image. Here, the scope FA is a predetermined scope (or a predetermined range) in the image taken with the driver cameras 21. During normal driving, the head portion of the driver is never out of the scope FA. The scope FA may be the whole area of the captured image. [0070] While the driver normally drives the vehicle 10, as illustrated in FIG. 6, even when the driver picks up an object, the head portion of the driver usually falls within the scope FA of the image. On the contrary, when the driver has a sudden illness and becomes unconscious, as illustrated in FIG. 5A to FIG. 5C, the head portion of the driver may fall outside the scope FA. Thus, on condition that the head portion of the driver falls outside the scope FA of the image, the out-of-frame state detection portion 71 detects that the driver is incapable of driving. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Banno with the Kosakaya and Ishikawa, as a whole, so as to determine the abnormal condition when the head detected is output from the scope of the image, the motivation is to detecting the driving incapability state of the driver. 
 	Regarding claim 2, Kosakaya further disclose the abnormality detection device wherein when the head is not returned to a specific region included in the imaging region except the premonition region after the head stayed in the premonition region, the posture determination unit determines that the driver is in a state of the abnormal posture (see, paragraph [0023] discloses specific region also discloses in paragraph [0023] The driver situation determination unit 106 determines the situation of the driver according to information output from the face area determination unit 104 and information output from the driver recognition unit 103 and aircraft information output unit 105 as necessary is there. For example, the face area determination unit 104 obtains an output indicating that the captured face area does not exist within the safe range of the imaging area for a certain period of time or more than a certain ratio during a certain period of time. If it is determined (for example, 50 seconds or more in one minute), the driver determines that the state is not normal and outputs an abnormal state). 
 	Regarding claim 4, the combined teachings further discloses the abnormality detection device, wherein the region definition unit defines the premonition region in the range that has a boundary of the imaging region and has a predetermined width from the boundary (Ishikawa teaches in paragraph [0056] The carry-in product operation behavior estimation model group includes a behavior estimation model set for each carry-in product operation behavior (hereinafter referred to as a carry-in product operation behavior estimation model). Each carry-in item operation behavior estimation model can be regarded as a position where each feature point of the driver who executed the carry-in item operation action results (hereinafter referred to as a target point) and the carry-in item operation behavior. A region where each feature point of the driver is located (hereinafter referred to as a return region), a region where each feature point of the driver who intends to execute the carry-in operation action (hereinafter referred to as a passing region), and A range of directions in which each feature point of the driver who intends to perform the carried-in item operation action passes through the passing region (hereinafter referred to as a detection allowable range) is set. See, furthermore, paragraphs [0081] and [0083], teaches the behavior model in which the allowable regions are defined).            
	Regarding claim 9, the combined teachings discloses all the subject matter as recited in clam 1 above, the combined teachings further teaches a computer readable non-transitory tangible storage medium storing an abnormality detection program for detecting an abnormal posture and the abnormality detection program causing at least one processing unit to perform the function (see, Ishikawa, paragraph [0001], computer program, [0030] and [0031]).

5.	Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya, Ishikawa and Banno and further in view of Nakajima et al. (JPH10960) (hereafter Nakajima) (see IDS).
 	Regarding claim 3, the combined teachings do not disclose the abnormality detection device according, wherein the posture determination unit determines the stay of the head in the premonition region based on both a position and a posture angle of the head.  However, in same field of endeavor, Nakajima, claims 1, 4-6, paragraphs [0014], [0016], [0018], [0059], [0060], fig. 1, 2, 5, 17-21 discloses a driver monitoring device wherein: when the upward or downward tilt angle of the face of a driver is calculated, if the angle is such that normal driving is not possible and this state persists for at least a prescribed period, this can be determined to be a precursor of a dozing state; when the leftward or rightward tilt angle of the face of the driver is calculated, it can be determined that the driver is taking his/her eyes off the road; and when the diagonal tilt angle of the face of the driver is calculated, it can be determined that the driver is in a dozing state or is shaking his/her head to relieve tiredness or stiff shoulders. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima with the Kosakaya, Ishikawa, Banno, as a whole, so as to determine the driver condition by determining the head position within certain region based on head angle, the motivation is to improve the driver safety. 
 	Regarding claim 5, the combined teachings further discloses the abnormality detection device wherein the imaging region is a three-dimensional space defined so as to include the head, and the region definition unit defines the three-dimensional premonition region in the imaging region (Nakajima, paragraph [0006], the three-dimensional position data of each sampling point is obtained, the data processing means 61 for obtaining the inclination of the driver's face by processing the obtained three-dimensional position data, and the driving by the face inclination obtained by the data processing means. And determining means 62 for determining whether the person is in a dangerous state. Paragraph [0026], three-dimensional position measurement, [0028]).  
Regarding clam 6, the combined teachings further discloses the abnormality detection device wherein the region definition unit individually defines a plurality of the premonition regions corresponding to a plurality of types of the abnormal postures, and when the head stays in one of the plurality of premonition regions, the posture determination unit determines that the driver is in the abnormal posture of the type corresponding to the premonition region in which the head stays (see, Nakajima, paragraph [0061], detecting the orientation of the driver's face around the X axis (up and down) in step S18 will be described. Here, as shown in FIG. 20A, attention is paid to changes in the heights of the circumscribed quadrangular region 1 and the region 3 that have been applied earlier. For example, when the driver's face is tilted forward, the result is as shown in FIG. At this time, the height of the driver's forehead, that is, the region 1 is higher than that in the normal state. Further, the height of the jaw portion, that is, the region 3 portion is lower than that in the normal state. As described above, when the driver's face is tilted forward or backward, a change appears in the height of the area 1 of the circumscribed rectangle applied to the face and the height of the area 3. Therefore, paying attention to the average value of the heights of the region 1 and the region 3, the angle θ between the vector connecting the average value of the height of each region and the Y axis is set around the driver's X axis (up and down) Face inclination. Thereby, when the driver leans forward or backward, a change in inclination forward or backward from the initial state (normal state) can be acquired).

6. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya, Ishikawa and Banno and further in view of Hayashi et al. (JP 2016-139192) (hereafter Hayashi) (see IDS).
Regarding claim 7, the combined teachings do not explicitly disclose the abnormality detection device, further comprising: a traveling state determination unit that determines whether or not a traveling state of the vehicle corresponds to a predefined exclusion condition, wherein when the traveling state determination unit determines that the exclusion condition is met, the posture determination unit does not determine that the head is present in the premonition region.  However, in same field of endeavor, Hayashi, paragraph [0064], In the case shown in FIG. 7, the driving support apparatus 100 determines (1) that the other vehicle 300 is approaching from the rear of the own vehicle 200, and (2) the driver of the own vehicle 200 is the other vehicle 300 ahead. To change the lane to overtake the vehicle, acquire information or signals indicating that the blinker operation or the steering wheel operation has been performed, determine that the host vehicle 200 is changing lanes, and (2) the driver of the host vehicle 200 When it is detected that the vehicle is in a predetermined driving state (for example, looking aside driving, looking aside driving, etc.), driving support information (for example, "There is a vehicle at the back. Please be careful.") is output by voice. In the case where the host vehicle changes lanes, there is no possibility that the driver of the host vehicle is driving in a drowsy manner, so drowsy driving can be excluded from the predetermined driving state. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hayashi with the Kosakaya, Ishiwaka and Banno, as a whole, to determine the driving condition to control to make an exclusion from the prescribed driving states, the motivation is to improve the driving support. 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya and Ishikawa.
Regarding claim 10, Kosakaya discloses an abnormality detection device that detects an abnormal posture of a driver of a vehicle based on information of an image captured by an imaging unit in the vehicle in which an imaging region of the imaging unit is defined to image a head of the driver, the abnormality detection device (see, abstract, the driver condition determination device, image input part, 101 and face area determination area 104 determining face position is a safe position or not,  driver condition determination part 106 determining the conditions of the driver from the result of the face area determination part) comprising:  a region definition unit that defines at least one premonition region in a range in which the head is supposed to be positioned in process of transitioning, due to posture collapse of the driver, from a normal posture to the abnormal posture in the imaging region (see, abstract, face area determination area 104 determining face position is a safe position or not, driver condition determination part 106 determining the conditions of the driver from the result of the face area determination part, see, paragraph [0015], camera installed on an automobile, and analyzed whether or not the face is in an approximate area and face is detected and the state is determined to determine whether or not the driver is dozing, looking aside, paragraph [0018], face area determination unit 104 analyzes the driver’s situation based on the position information of the face area output from face detection unit, see, paragraph [0023], here , the region definition defines the premonition region is not explicitly disclosed but obvious as described below); and a posture determination unit that determines whether the head is present in the at least one premonition region, when the head stays in the at least one premonition region, determines that the driver is in a premonition state (see, paragraph [0023], The driver situation determination unit 106 determines the situation of the driver according to information output from the face area determination unit 104 and information output from the driver recognition unit 103. For example, the face area determination unit 104 obtains an output indicating that the captured face area does not exist within the safe range of the imaging area for a certain period of time or more than a certain ratio during a certain period of time. If it is determined (for example, 50 seconds or more in one minute), the driver determines that the state is not normal and outputs an abnormal state), and when the driver does not return to the normal posture for a predetermined time after it is determined that the driver is in the premonition state, determines that the driver is in a state of the abnormal posture (see, see, paragraph [0023], The driver situation determination unit 106 determines the situation of the driver according to information output from the face area determination unit 104 and information output from the driver recognition unit 103. For example, the face area determination unit 104 obtains an output indicating that the captured face area does not exist within the safe range of the imaging area for a certain period of time or more than a certain ratio during a certain period of time. If it is determined (for example, 50 seconds or more in one minute), the driver determines that the state is not normal and outputs an abnormal state, so, here safe range is where the posture is normal and outside range which is premonition state in abnormal posture). But, Kosakaya does not explicitly disclose the region definition unit defines the indicative region. However, in same field of endeavor, Ishikawa teaches in paragraph [0056] The carry-in product operation behavior estimation model group includes a behavior estimation model set for each carry-in product operation behavior (hereinafter referred to as a carry-in product operation behavior estimation model). Each carry-in item operation behavior estimation model can be regarded as a position where each feature point of the driver who executed the carry-in item operation action results (hereinafter referred to as a target point) and the carry-in item operation behavior. A region where each feature point of the driver is located (hereinafter referred to as a return region), a region where each feature point of the driver who intends to execute the carry-in operation action (hereinafter referred to as a passing region), and A range of directions in which each feature point of the driver who intends to perform the carried-in item operation action passes through the passing region (hereinafter referred to as a detection allowable range) is set. See, furthermore, paragraphs [0081] and [0083] teaches the behavior model in which the allowable regions are defined. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa with the Kosakaya, as a whole, to define the region to determine the abnormal behavior or posture of the driver, the motivation is to safely driving the host vehicle.

Allowable Subject Matter
7.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/19/2022